DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to application PCT/JP2019/010063 filed on 03/12/2019, 2018-066021 filed on 03/29/2018
.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/28/2020 is/are entered and considered by Examiner.

Claim Objections
Claims 5, 16 are objected to because of the following informalities:

Claim 5 recites: “a increasing ingredient”, on line 4.
Claim 16 recites: “an measuring apparatus”, on line 3.

 Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites:
An ingredient determining apparatus nutritional ingredients in food provided for a user, comprising
a processor configured to: 
obtain a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user, and 
determine the nutritional ingredients based on the muscle index and the fat index.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining nutritional information for a user may also fall under the “Certain Methods of Organizing Human Activity” because the person is diagnosing the user, and potentially treating the user with food.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-13, 16, reciting particular aspects of how additional data calculations may be performed in the mind but for recitation of generic computer components).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
a processor.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)


Regarding the generating unit of claim 16, this limitation has not been positively recited as part of the claimed apparatus. In the interest of compact prosecution for Applicant, Examiner has considered this additional element for the analysis.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than 
The additional elements of: a processor; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 3, reciting a generic memory, as discussed above and incorporated herein).
Regarding the generating unit in claim 16, Boland (20060081653) that a machine manufacturing food based on a user’s nutritional needs is well-understood, routine, and conventional in the art (page 1 paragraph 0008).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 14 recites:
An ingredient determining method for determining nutritional ingredients in food provided for a user, comprising: 
a step of obtaining a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user, and 
a step of determining the nutritional ingredients based on the muscle index and the fat index.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Nothing in the claim elements precludes the step from practically being performed in the mind. In fact, the claim does not even recite any structure used to perform the steps.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining nutritional information for a user may also fall under the “Certain Methods of Organizing Human Activity” because the person is diagnosing the user, and potentially treating the user with food.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites no additional element.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include any additional elements.
The claim is not patent eligible.

Claim 15 recites:
A non-transitory computer-readable recording medium including a program configured to cause a computer determining nutritional ingredients in food provided for a user to execute following steps: 
a step of obtaining a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user, and 
a step of determining the nutritional ingredients based on the muscle index and the fat index.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.

	For example, but for computer, obtaining data for a user and determining nutritional ingredients based on the obtained data may be performed by a person looking at the user and thinking about the results.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, determining nutritional information for a user may also fall under the “Certain Methods of Organizing Human Activity” because the person is diagnosing the user, and potentially treating the user with food.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
a computer.
The computer has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other 
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a computer; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the 
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland (20060081653) in view of Bravomalo (20040131227).

Claim 1: Boland teaches:
An ingredient determining apparatus (page 2 paragraph 0067 illustrating an apparatus capable of providing customised nutritional servings, Abstract illustrating ingredients being customised) configured to determine nutritional ingredients in food provided for a user (Abstract 
a processor (Figure 1 label 18 illustrating a microprocessor) configured to: 
obtain a fat index indicating a degree of fat mass of the user (page 9 paragraph 0195 illustrating obtaining the individual’s body mass index (BMI) to measure the body fat of the individual), and 
determine the nutritional ingredients based on the muscle index and the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland further teaches that BMI is a measurement of body fat based on height and weight, and is used to determine a plurality of health risks (page 9 paragraph 0195).
Boland does not teach:
a muscle index indicating a degree of muscle mass of the user;
determine the nutritional ingredients based on the muscle index.
Bravomalo teaches:
a muscle index indicating a degree of muscle mass of the user (page 5 paragraph 0095 illustrating using a person’s height, weight, and body fat to determine a person’s muscle mass);
determine the nutritional ingredients based on the muscle index (page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to 

Claim 2: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland further teaches:
wherein
the processor is configured to calculate the nutritional ingredients required for managing a body shape of the user based the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland does not teach:
calculate the nutritional ingredients required for managing a body shape of the user based on the muscle index.
Bravomalo teaches:
calculate the nutritional ingredients required for managing a body shape of the user based on the muscle index (page 10 paragraph 0240 illustrating providing nutrition and dietary supplements based on muscle mass, page 5 paragraph 0095 illustrating creating an initial appearance of the person and providing nutrition to build or maintain this appearance).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby 

Claim 3: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland does not teach:
further comprising
a memory configured to hold the nutritional ingredients required for managing a body shape of the user in association with each of predetermined body shape types, wherein 
the processor is configured to: 
select a body shape type to which the body shape of the user belongs from among predetermined body shape types based on the muscle index and the fat index; and 
calculate the nutritional ingredients associated with the body shape type referring to the memory based on the body shape type selected.
	Bravomalo teaches:
a memory configured to hold the nutritional ingredients required for managing a body shape of the user in association with each of predetermined body shape types (Figure 8-9 illustrating male vs. female body types, Figure 7 illustrating generating the body image for the person and optimizing that image to the user’s desired vision), wherein 
the processor is configured to: 

calculate the nutritional ingredients associated with the body shape type referring to the memory based on the body shape type selected (page 10 paragraph 0240 illustrating providing nutrition and dietary supplements based on muscle mass and fat).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 6: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 2 (as discussed above and incorporated herein).
Boland does not teach:
further comprising: 
a receiver configured to receive body shape data indicating a target body shape targeted by the user, wherein 
the processor is configured to determine a supplemental nutritional ingredient which supplements the nutritional ingredients based on a divergence from the body shape of the user to the target body shape.

a receiver configured to receive body shape data indicating a target body shape targeted by the user (Figure 4, Figure 7, Figure 26 illustrating the target body shape of the user), wherein 
the processor is configured to determine a supplemental nutritional ingredient which supplements the nutritional ingredients based on a divergence from the body shape of the user to the target body shape (page 10 paragraph 0204, page 10 paragraph 0208 illustrating nutrition and dietary supplementation which can affect the body image).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 10: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland does not teach:
wherein the muscle index is muscle mass or a parameter that correlates with muscle mass of the user, and the fat index is a fat rate of the user
Bravomalo teaches:
wherein the muscle index is muscle mass or a parameter that correlates with muscle mass of the user, and the fat index is a fat rate of the user (page 5 paragraph 0096 illustrating building 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 11: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland further teaches:
wherein 
based on a biometric index that identifies a risk of a predetermined lifestyle disease (page 10 paragraph 0206 illustrating determining elevated risk for heart disease), the processor is configured to determine an improvement ingredient for the biometric index to be included in the nutritional ingredients (page 10 paragraph 0206 illustrating adding heart health ingredients).

Claim 13: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland does not teach:

the processor is further configured to determine an adjustment ingredient which conditions a body as another nutritional ingredient based on an evaluation value of at least one of exhalation, physical activity and sleep of the user.
Bravomalo teaches:
the processor is further configured to determine an adjustment ingredient which conditions a body as another nutritional ingredient based on an evaluation value (page 10 paragraph 0204 illustrating providing nutritional recommendations to achieve target muscle goal). of at least one of exhalation (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art), physical activity (Figure 13 illustrating determining the exercise level of the user) and sleep of the user (this limitation is rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 14: Boland teaches:
An ingredient determining method (page 12 paragraph 0228 illustrating a method, page 2 paragraph 0067 illustrating an apparatus capable of providing customised nutritional servings, 
a step of obtaining a muscle index indicating a fat index indicating a degree of fat mass of the user  (page 9 paragraph 0195 illustrating obtaining the individual’s body mass index (BMI) to measure the body fat of the individual), and 
a step of determining the nutritional ingredients based on the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland further teaches that BMI is a measurement of body fat based on height and weight, and is used to determine a plurality of health risks (page 9 paragraph 0195).
Boland does not teach:
a muscle index indicating a degree of muscle mass of the user;
determining the nutritional ingredients based on the muscle index.
Bravomalo teaches:
a muscle index indicating a degree of muscle mass of the user (page 5 paragraph 0095 illustrating using a person’s height, weight, and body fat to determine a person’s muscle mass);
determining the nutritional ingredients based on the muscle index (page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to 

Claim 15: Boland teaches:
A non-transitory computer-readable recording medium including a program configured to cause a computer (page 1 paragraph 0007, 0026 illustrating computer program stored on computer storage) determining nutritional ingredients in food provided for a user (Abstract illustrating customising ingredients based on the customer’s health profile, page 3 paragraph 0068 illustrating a plurality of food types) to execute following steps: 
a step of obtaining a muscle index indicating a fat index indicating a degree of fat mass of the user  (page 9 paragraph 0195 illustrating obtaining the individual’s body mass index (BMI) to measure the body fat of the individual), and 
a step of determining the nutritional ingredients based on the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland further teaches that BMI is a measurement of body fat based on height and weight, and is used to determine a plurality of health risks (page 9 paragraph 0195).
Boland does not teach:
a muscle index indicating a degree of muscle mass of the user;
determining the nutritional ingredients based on the muscle index.
Bravomalo teaches:
a muscle index indicating a degree of muscle mass of the user (page 5 paragraph 0095 illustrating using a person’s height, weight, and body fat to determine a person’s muscle mass);

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 16: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland further teaches:
wherein 
the processor is configured to: 
obtain, from an measuring apparatus that measures the body composition of the user (page 9 paragraph 0195 illustrating a machine measuring the height and weight of the user), and the fat index (page 9 paragraph 0195 illustrating measuring the user’s body fat), and 
output information indicating the nutritional ingredients to a generating unit that generates the food (page 11 paragraph 0221 illustrating generating information for use to make the user’s food selection).
Boland does not teach:
measures the muscle index.

(page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland  in view of Bravomalo as applied to claims 1, 11 above as applicable, and further in view of Hughes (20150335608).

Claim 4: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland in view of Bravomalo do not teach:
wherein 
the nutritional ingredients include an inhibitory ingredient which inhibits fat from accumulating and an activating ingredient which activates vitality of the user, and 
as the fat index increases, the processor is configured to increase the inhibitory ingredient and decreases decrease the activating ingredient.

the nutritional ingredients include an inhibitory ingredient which inhibits fat from accumulating (page 1 paragraph 0013 illustrating weight loss agent) and an activating ingredient which activates vitality of the user (page 1 paragraph 0013 illustrating calorie [considered to be “activates vitality” of people who consume calories]), and 
as the fat index increases, the processor is configured to increase the inhibitory ingredient and decreases decrease the activating ingredient (page 1 paragraph 0013 illustrating increasing weight loss agent and restricting calories, page 2 paragraph 0029 illustrating the patient needing weight loss from fat accumulation).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hughes within the embodiment of Boland in view of Bravomalo with the motivation of helping obese patients lose weight while they’re suffering from other medical conditions (Hughes; page 1 paragraph 0005).

Claim 12: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 11 (as discussed above and incorporated herein).
Boland further providing ingredients to boost bone health (Figure 15, page 11 paragraph 0225 TABLE 3).
Boland in view of Bravomalo do not teach:
wherein 
the biometric index includes at least one of basal metabolism, visceral fat and bone mass of the user, 

the improvement ingredient for the visceral fat includes at least one of an antioxidant ingredient, an ingredient which decomposes fat and an ingredient which promotes metabolism of lipid, and 
the improvement ingredient for the bone mass includes at least one of an ingredient which forms bone and an ingredient which assists metabolism of bone.
Hughes teaches:
the biometric index includes visceral fat (page 2 paragraph 0031 illustrating determining visceral fat);
the improvement ingredient for the visceral fat includes at least one of an antioxidant ingredient, an ingredient which decomposes fat and an ingredient which promotes metabolism of lipid (page 6 paragraph 0057 illustrating antioxidants, and a plurality of ingredients used to promote fat decomposition/burning).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hughes within the embodiment of Boland in view of Bravomalo with the motivation of helping obese patients lose weight while they’re suffering from other medical conditions (Hughes; page 1 paragraph 0005).
The remaining limitations are rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art.

s 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland  in view of Bravomalo as applied to claims 1, 6 above as applicable, and further in view of Hackett (Training practices and ergogenic aids used by male bodybuilders).

Claim 5: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland in view of Bravomalo do not teach:
wherein 
the nutritional ingredients include a fitting ingredient which keeps muscle healthy and a increasing ingredient which increases muscle, and 
as the muscle index increases, the determining means increases processor is configured to increase the fitting ingredient and decreases decrease the increasing ingredient.
Hackett teaches:
the nutritional ingredients include a fitting ingredient which keeps muscle healthy (page 1613 column 2 last paragraph illustrating ephedrine-containing/caffeine-containing products and a plurality of other products) and a increasing ingredient which increases muscle (page 1613 column 2 last paragraph illustrating creatine) , and 
as the muscle index increases (page 1613 column 2 last paragraph illustrating OFF phase, page 1614 column 1 paragraph 2 illustrating the ACSM recommendations for muscular hypertrophy [considered to be a form of “muscle index increases”] during the OFF phase, page 1610 column 1 paragraph 1 illustrating the PRE phase retaining muscle mass), the processor is configured to increase the fitting ingredient (page 1613 column 2 last paragraph illustrating 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hackett within the embodiment of Boland in view of Bravomalo with the motivation of improving the user’s muscle/fat ratio for bodybuilding competition by providing adequate supplements during the OFF and PRE seasons of training (Hackett; page 1615; column 1 paragraph 3).

Claim 7: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 6 (as discussed above and incorporated herein).
Boland in view of Bravomalo do not teach:
wherein the processor is configured to determine the supplemental nutritional ingredient such that an inhibitory ingredient which inhibits fat from accumulating is included when a fat index component of the divergence is below a first threshold.
Hackett teaches:
wherein the processor is configured to determine the supplemental nutritional ingredient such that an inhibitory ingredient which inhibits fat from accumulating is included when a fat index component of the divergence is below a first threshold (page 1613 column 2 last paragraph illustrating the increase of ephedrine-containing/caffeine-containing products [considered to be a form of “an inhibitory ingredient which inhibits fat from accumulating”] when the person transitions from muscle building OFF phase to muscle-retaining, page 1610 column 1 paragraph 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hackett within the embodiment of Boland in view of Bravomalo with the motivation of improving the user’s muscle/fat ratio for bodybuilding competition by providing adequate supplements during the OFF and PRE seasons of training (Hackett; page 1615; column 1 paragraph 3).

Claim 8: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 6 (as discussed above and incorporated herein).
Boland in view of Bravomalo do not teach:
wherein the processor is configured to determine the supplemental nutritional ingredient such that the increasing ingredient which increases muscle is included when a muscle index component of the divergence is above a second threshold.
Hackett teaches:
wherein the processor is configured to determine the supplemental nutritional ingredient such that the increasing ingredient which increases muscle is included when a muscle index component of the divergence is above a second threshold (page 1613 column 2 last paragraph illustrating including creatine during muscular hypertrophy [considered to be a form of “a muscle index component of the divergence is above a second threshold”] of the OFF phase).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hackett within the embodiment of 

Claim 9: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 6 (as discussed above and incorporated herein).
Boland further teaches:
wherein 
the nutritional ingredients include carbohydrate (page 11 paragraph 0227 TABLE 5 illustrating determining carbohydrates amounts for each health profile). 
Boland in view of Bravomalo do not teach:
as a muscle index component of the divergence increases, the processor is configured to increase a supplemental amount of the carbohydrate.
Hackett teaches:
as a muscle index component of the divergence increases, the processor is configured to increase a supplemental amount of the carbohydrate (page 1615 column 1 paragraph 3 illustrating manipulating dietary carbohydrate intake to increase muscle “fullness”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hackett within the embodiment of Boland in view of Bravomalo with the motivation of improving the user’s muscle/fat ratio for bodybuilding competition by providing adequate supplements during the OFF and PRE seasons of training (Hackett; page 1615; column 1 paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lambert (Macronutrient considerations for the sport of bodybuilding) teaches off-season for muscle anabolism, and pre-season for muscle maintenance (Abstract).

Masuo (20030216665) teaches a device used to measure a user’s fat content (Figure 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259.  The examiner can normally be reached on Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626